Citation Nr: 0831484	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  01-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for auricular 
fibrillation of the heart, secondary to service-connected 
chip fracture of the 4th lumbar vertebral body with 
arthritis.

2.  Entitlement to service connection for disability of the 
hands, feet, and left side of the lower extremity, secondary 
to service-connected chip fracture of the 4th lumbar 
vertebral body with arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appellant's claim has been remanded on three prior 
occasions, most recently in March 2006, for further 
development and consideration.


FINDINGS OF FACT

1.  There is no competent evidence to show that the veteran's 
auricular fibrillation of the heart is related to, or 
aggravated by, his service-connected chip fracture of the 4th 
lumbar vertebral body with arthritis.

2.  There is no competent evidence to show that the veteran 
has a disability of the hands, feet, and left side of the 
lower extremity which is related to or aggravated by his 
service-connected chip fracture of the 4th lumbar vertebral 
body with arthritis.


CONCLUSIONS OF LAW

1.  Auricular fibrillation of the heart is not proximately 
due to, the result of, or aggravated by service-connected 
chip fracture of the 4th lumbar vertebral body with 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).

2.  A disability of the hands, feet, or left side of the 
lower extremity is not proximately due to, the result of, or 
aggravated by service-connected chip fracture of the 4th 
lumbar vertebral body with arthritis.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in July 2004, May 2006, and January 2007, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, since his claims are being denied, no effective 
date or schedular evaluation will be assigned, so not 
receiving notice concerning these downstream elements of his 
claims are nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The RO did not issue the VCAA notice letters prior to 
initially adjudicating the veteran's claims for service 
connection - the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  However, the 
VCAA letters were sent prior to the June 2008 supplemental 
statement of the case (SSOC) - wherein the RO readjudicated 
the claims based on any additional evidence that had been 
received since the initial rating decision.  This is 
important to point out because the Federal Circuit Court has 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service and VA treatment records are in the 
file and he has been afforded VA examinations in connection 
with his claims. He has also provided hearing testimony 
before the undersigned Veterans Law Judge and his claims were 
remanded by the Board in March 2006.  The veteran has at no 
time referenced available outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claims.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



Analysis

The veteran asserts that he experiences auricular 
fibrillation of the heart and disability of the hands, feet, 
and left side of the lower extremity secondary to his 
service-connected chip fracture of the 4th lumbar vertebral 
body with arthritis.  The Board will limit its decision 
accordingly.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In this case, service connection is in effect for chip 
fracture of the 4th lumbar vertebral body with arthritis, 
rated as 100 percent disabling.  Additionally, by an October 
2006 rating decision, the RO granted service connection for 
cervical and lumbar myelopathy with loss of use of both lower 
extremities and assigned an evaluation of 100 percent 
disabling.  Notwithstanding the grant of this portion of the 
veteran's claim, he has continued this appeal with respect to 
his lower extremity.  

The Board's review of the veteran's service medical records 
reveals no complaints or findings related to any disability 
of heart, hands, feet, or left side of the lower extremity.  
The veteran's central theory is that his service-connected 
chip fracture of the 4th lumbar vertebral body with arthritis 
has caused the disabilities related to his heart, hands, 
feet, and left side of the lower extremity.  In order to 
address these claims, the Board must review carefully the 
post-service medical evidence.

A review of the post-service medical evidence reflects that 
the veteran has been diagnosed with rheumatoid arthritis 
involving the hands, wrists, elbows, and knees.  These 
records also include diagnoses of myelopathy, bilateral lower 
extremities, as well as muscle wasting of both hands and 
sensory loss both lower extremities.  With respect to the 
veteran's heart claim, the post service medical records 
reflect findings of atrial fibrillation.  

A January 2007 report of VA examination notes that the 
veteran has filed a claim for entitlement to service 
connection for auricular fibrillation and concludes that this 
has to be atrial fibrillation as there is no such thing as 
auricular fibrillation.  This examination report includes the 
opinion that atrial fibrillation is a condition of the heart 
where the atria are in chaotic rapid rhythm and that this 
type of problem indicates underlying cardiovascular problems 
such as rheumatic heart disease, coronary artery disease, 
hypertension or hyperthyroidism.  This examination report 
includes the conclusion that there is absolutely no 
indication that any fractured bone problem anywhere would 
specifically be related to atrial fibrillation of the heart.  

Similarly, an April 2008 report of VA examination includes 
the opinion that the veteran has no disability of the hands, 
feet, or left lower extremity that are connected with his 
lumbosacral spine degenerative disease.  

As noted above, the record clearly establishes that the 
veteran has been diagnosed with a heart disorder and 
disabilities of the hands, feet, and left side of the lower 
extremity and he has established service connection for chip 
fracture of the 4th lumbar vertebral body with arthritis.  
However, there is no nexus establishing a relationship 
between the disorders of his heart, hands, feet, and left 
side of the lower extremity and his service connected chip 
fracture of the 4th lumbar vertebral body with arthritis.  
There is no medical evidence of record to support the 
veteran's contentions regarding secondary service connection.  
There is evidence of post service findings of disorders of 
his heart, hands, feet, and left side of the lower extremity 
and no indication within the records of treatment for these 
disorders that they are the result of or are aggravated by 
the service connected chip fracture of the 4th lumbar 
vertebral body with arthritis.  As such, service connection 
may not be granted for atrial fibrillation (claimed as 
auricular fibrillation) or disabilities of the hands, feet, 
or left side of the lower extremity on a secondary basis.

It is noted that, in the case of a veteran who served for 90 
days or more during peacetime or wartime, service connection 
may be granted on a presumptive basis with evidence of 
manifestation of certain diseases or disorders, such as 
cardiovascular disease, to a compensable degree (10 percent 
or higher) within one year after discharge from active 
service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  In the present case, inasmuch 
as the initial diagnosis of atrial fibrillation was not until 
many years after his separation from service, service 
connection for atrial fibrillation on a presumptive basis 
under 38 C.F.R. § 3.309(a) is not warranted because such was 
not manifest within one year of his service discharge.

The veteran's assertions, to include his written 
communications and hearing testimony, have been taken into 
account in adjudicating these claims; however, as a layman, 
he does not have the necessary medical training and/or 
expertise to give a probative opinion on the etiology of his 
heart disorder or impairment of his hands, feet, and left 
side of the lower extremity.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He is competent to attest to symptoms he has 
personally experienced; however, he is not competent to 
provide a diagnosis or findings with respect to such 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claims, this doctrine 
is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for atrial fibrillation (claimed as 
auricular fibrillation) of the heart is denied.

Service connection for a disability of the hands, feet, and 
left side of the lower extremity is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


